Case 1:20-cv-04718-KAM-SMG Document 5 Filed 10/09/20 Page 1 of 1 PageID #: 69

                                                                                Seyfarth Shaw LLP
                                                                                 620 Eighth Avenue
                                                                          New York, New York 10018
                                                                                   T (212) 218-5500
                                                                                   F (212) 218-5526

                                                                                kbitar@seyfarth.com
                                                                                   T (212) 218-5261

                                                                                  www.seyfarth.com


October 9, 2020

VIA ECF

Hon. Kiyo A. Matsumoto
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201


Re:    Doe v. Poly Prep Country Day School, 1:20-cv-04718

Dear Judge Matsumoto,

We represent Defendant Poly Prep Country Day School ("Poly") in the above-referenced
action. We write to advise the Court that the parties have conferred and consented to a
one week adjournment of Poly's time to answer under Fed. R. Civ. P. 81(c)(C), or to
otherwise respond to the Complaint.

Respectfully submitted,

SEYFARTH SHAW LLP


/s/ Karen Y. Bitar
Karen Y. Bitar
cc: All Counsel of Record (via ECF)
